Exhibit 10.8

 

AMENDED AND RESTATED

2003 STOCK INCENTIVE PLAN OF NET6, INC.

a subsidiary of Citrix Systems, Inc.

 

This AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN OF NET6, INC. (a subsidiary
of Citrix Systems, Inc.) (the “Plan”) is hereby established by Net6, Inc., a
Delaware corporation (the “Company”), and adopted by its Board of Directors as
of May 16, 2003 (the “Effective Date”).

 

ARTICLE 1.

 

PURPOSES OF THE PLAN

 

1.1 Purposes. The purposes of the Plan are (a) to enhance the Company’s ability
to attract and retain the services of qualified employees, officers and
directors (including non-employee officers and directors), and consultants and
other service providers upon whose judgment, initiative and efforts the
successful conduct and development of the Company’s business largely depends,
and (b) to provide additional incentives to such persons or entities to devote
their utmost effort and skill to the advancement and betterment of the Company,
by providing them an opportunity to participate in the ownership of the Company
and thereby have an interest in the success and increased value of the Company.

 

ARTICLE 2.

 

DEFINITIONS

 

For purposes of this Plan, the following terms shall have the meanings
indicated:

 

2.1 Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.

 

2.2 Affiliated Company. “Affiliated Company” means any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively.

 

2.3 Board. “Board” means the Board of Directors of the Company.

 

2.4 Change in Control. “Change in Control” means:

 

(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) of the beneficial
ownership of securities of the Company possessing more than fifty percent (50%)
of the total combined voting power of all outstanding securities of the Company;

 

(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;



--------------------------------------------------------------------------------

(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger;

 

(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s); or

 

(e) The approval by the stockholders of a plan or proposal for the liquidation
or dissolution of the Company.

 

2.5 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.6 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 7.1 hereof.

 

2.7 Common Stock. “Common Stock” means the Common Stock of the Company, subject
to adjustment pursuant to Section 4.2 hereof.

 

2.8 Consultant. “Consultant” means any consultant or advisor if: (i) the
consultant or advisor renders bona fide services to the Company or any
Affiliated Company; (ii) the services rendered by the consultant or advisor are
not in connection with the offer or sale of securities in a capital-raising
transaction and do not directly or indirectly promote or maintain a market for
the Company’s securities; and (iii) the consultant or advisor is a natural
person who has contracted directly with the Company or any Affiliated Company to
render such services.

 

2.9 Covered Employee. “Covered Employee” means the chief executive officer of
the Company (or the individual acting in such capacity) and the four (4) other
individuals that are the highest compensated officers of the Company for the
relevant taxable year for whom total compensation is required to be reported to
stockholders under the Exchange Act. Provisions in this Plan making reference to
a Covered Employee shall apply only at such time that the Company is Publicly
Held.

 

2.10 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.

 

2.11 Effective Date. “Effective Date” means the date on which the Plan is
adopted by the Board, as set forth on the first page hereof.

 

C-2



--------------------------------------------------------------------------------

2.12 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.

 

2.13 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable upon exercise of an Option.

 

2.14 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:

 

(a) If the Common Stock is then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on the date of valuation on such Nasdaq
market system or principal stock exchange on which the Common Stock is then
listed or admitted to trading, or, if no closing sale price is quoted on such
day, then the Fair Market Value shall be the closing sale price of the Common
Stock on such Nasdaq market system or such exchange on the next preceding day
for which a closing sale price is reported.

 

(b) If the Common Stock is not then listed or admitted to trading on a Nasdaq
market system or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market on the date of valuation.

 

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.

 

2.15 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

 

2.16 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.

 

2.17 [Reserved.]

 

2.18 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.6
below, it shall to that extent constitute a Nonqualified Option.

 

2.19 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.

 

2.20 Option. “Option” means any option to purchase Common Stock granted pursuant
to the Plan.

 

2.21 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under the Plan.

 

2.22 Optionee. “Optionee” means a Participant who holds an Option.

 

C-3



--------------------------------------------------------------------------------

2.23 Participant. “Participant” means an individual or entity who holds an
Option or Restricted Stock under the Plan.

 

2.24 Publicly Held. “Publicly Held” means, with respect to the Company, any
point in time in which any class of common equity securities of the Company are
required to be registered under Section 12 of the Exchange Act.

 

2.25 Purchase Price. “Purchase Price” means the purchase price per share of
Restricted Stock.

 

2.26 Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 6 hereof, subject to any restrictions and conditions as are
established pursuant to such Article 6.

 

2.27 Service Provider. “Service Provider” means a Consultant or other natural
person the Administrator authorizes to become a Participant in the Plan and who
provides services to (i) the Company, (ii) an Affiliated Company, or (iii) any
other business venture designated by the Administrator in which the Company (or
any entity that is a successor to the Company) or an Affiliated Company has a
significant ownership interest.

 

2.28 Stock Purchase Agreement. “Stock Purchase Agreement” means the written
agreement entered into between the Company and a Participant with respect to the
purchase of Restricted Stock under the Plan.

 

2.29 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.

 

ARTICLE 3.

 

ELIGIBILITY

 

3.1 Incentive Options. Only employees of the Company or of an Affiliated Company
(including officers of the Company and members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.

 

3.2 Nonqualified Options and Restricted Stock. Employees of the Company or of an
Affiliated Company, officers of the Company and members of the Board (whether or
not employed by the Company or an Affiliated Company), and Service Providers are
eligible to receive Nonqualified Options or acquire Restricted Stock under the
Plan.

 

3.3 Section 162(m) Limitation. Subject to the provisions of Section 4.2, no
employee of the Company or of an Affiliated Company shall be eligible to be
granted Options covering more than 55,950 shares of Common Stock during any
calendar year. The foregoing shall not apply, however, until the first date upon
which the Company is Publicly Held, and following the date that the Company is
Publicly Held, this Section 3.3 shall not apply until such time as required by
Section 162(m) of the Code and the rules and regulations thereunder.

 

C-4



--------------------------------------------------------------------------------

ARTICLE 4. PLAN SHARES

 

4.1 Shares Subject to the Plan. A total of 102,575 shares of Common Stock may be
issued under the Plan, subject to adjustment as to the number and kind of shares
pursuant to Section 4.2 hereof. For purposes of this limitation, in the event
that (a) all or any portion of any Option or Restricted Stock granted or offered
under the Plan can no longer under any circumstances be exercised, or (b) any
shares of Common Stock are reacquired by the Company which were initially the
subject of an Incentive Option Agreement, Nonqualified Option Agreement or Stock
Purchase Agreement, the shares of Common Stock allocable to the unexercised
portion of such Option or such Stock Purchase Agreement, or the shares so
reacquired, shall again be available for grant or issuance under the Plan.

 

4.2 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split, combination of
shares, reclassification, stock dividend, or other similar change in the capital
structure of the Company, then appropriate adjustments shall be made by the
Administrator to the aggregate number and kind of shares subject to this Plan,
the number and kind of shares and the price per share subject to outstanding
Option Agreements and Stock Purchase Agreements and the limit on the number of
shares under Section 3.3, all in order to preserve, as nearly as practical, but
not to increase, the benefits to Participants.

 

ARTICLE 5.

 

OPTIONS

 

5.1 Option Agreement. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement that shall specify the number of shares subject
thereto, the Exercise Price per share, and whether the Option is an Incentive
Option or Nonqualified Option. As soon as is practical following the grant of an
Option, an Option Agreement shall be duly executed and delivered by or on behalf
of the Company to the Optionee to whom such Option was granted. Each Option
Agreement shall be in such form and contain such additional terms and
conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any rights of first refusal and resale obligations
upon any shares of Common Stock acquired pursuant to an Option Agreement. Each
Option Agreement may be different from each other Option Agreement.

 

5.2 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the following: (a)
the Exercise Price of an Incentive Option shall not be less than 100% of Fair
Market Value on the date the Incentive Option is granted, (b) the Exercise Price
for Nonqualified Options granted to Covered Employees shall not be less than
100% of Fair Market Value at the time the Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Option is granted. However, an Option may be granted with an
exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424 of the Code.

 

C-5



--------------------------------------------------------------------------------

5.3 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; or (c) any
combination of the foregoing methods of payment.

 

5.4 Term and Termination of Options. The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

 

5.5 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator.

 

5.6 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock shall not, with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year, exceed $100,000.

 

5.7 Limited Transferability of Options. Except as otherwise provided in this
Section 5.7, the Options shall neither be transferable nor assignable by the
Optionee. The Option may be transferred or assigned in the following manner,
without the consent of the Company or the Administrator: (1) by Will or the laws
of descent and distribution following the Optionee’s death; (2) to an
irrevocable trust created by the Optionee qualifying as a grantor retained
annuity trust under the terms of Internal Revenue Code Section 2702; (3) to a
revocable or irrevocable trust for the benefit of such Optionee and/or such
Optionee’s spouse or issue, or a partnership, limited liability company or
corporation, a majority of the interests in which are owned by such persons; and
(4) to the Optionee’s issue including, but not limited to, the children or
grandchildren of the Optionee, or an irrevocable trust created for the benefit
of such issue. In each of the permitted transfers provided in this Section 5.7,
only the permitted transferee may exercise such Option, without the consent of
the Company or the Administrator. If the Option is designated as an Incentive
Stock Option, the Option is instead only transferable as provided under the
Code.

 

5.8 Rights as Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
representing shares purchased upon such exercise have been issued to such
person.

 

5.9 Company’s Repurchase Right. In the event of termination of a Participant’s
Continuous Service for any reason whatsoever (including death or disability),
the Option Agreement may provide, in the discretion of the Administrator, that
the Company, or its assignee, shall have the right, exercisable at the
discretion of the Administrator, to repurchase shares of Common Stock acquired
pursuant to the exercise of an Option at any time prior to the consummation of
the Company’s initial public offering of securities in an offering registered
under the Securities Act of 1933, as amended, and at the price equal to the Fair
Market Value per share of Common Stock as of the date of termination of
Optionee’s employment. The repurchase right provided in this Section 5.9 shall
terminate and be of no further force or effect following the consummation of an
underwritten public offering of the Company’s Common Stock.

 

C-6



--------------------------------------------------------------------------------

In any event, the right to repurchase must be exercised within twelve (12)
months of the termination of Participant’s Continuous Service (or in the case of
Common Stock issued upon exercise of Options after the date of termination,
within twelve (12) months after the date of the exercise) and may be paid by the
Company, or its assignee, by cash, check, or cancellation of indebtedness within
thirty (30) days of the expiration of the right to exercise.

 

5.10 Unvested Shares. The Administrator shall have the discretion to grant
Options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease being an employee, a Service Provider, an officer, director or
Consultant of the Company while owning such unvested shares, the Company shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the
Administrator and set forth in the document evidencing such repurchase right.

 

ARTICLE 6.

 

RESTRICTED STOCK

 

6.1 Issuance and Sale of Restricted Stock. The Administrator shall have the
right to issue, at a Purchase Price determined by the Administrator (provided
that such Purchase Price shall not be less than Fair Market Value for shares
issued to a Covered Employee), shares of Common Stock subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant (“Restricted Stock”). Such conditions may include, but are not limited to,
continued employment or the achievement of specified performance goals or
objectives.

 

6.2 Restricted Stock Purchase Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Stock Purchase
Agreement until the Participant has paid the full Purchase Price to the Company
in the manner set forth in Section 6.3 hereof and has executed and delivered to
the Company the Stock Purchase Agreement. Each Stock Purchase Agreement shall be
in such form, and shall set forth the Purchase Price and such other terms,
conditions and restrictions of the Restricted Stock, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable. Each Stock Purchase Agreement may be different from each other Stock
Purchase Agreement.

 

6.3 Payment of Purchase Price. Subject to any legal restrictions, payment of the
Purchase Price may be made, in the discretion of the Administrator, by: (a)
cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant that have been held by the Participant for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, which surrendered shares shall be valued at Fair Market Value as of
the date of such acceptance; (d) the Participant’s promissory note in a form and
on terms acceptable to the Administrator; (e) the cancellation of indebtedness
of the Company to the Participant; (f) the waiver of compensation due or accrued
to the Participant for services rendered; or (g) any combination of the
foregoing methods of payment or any other consideration or method of payment as
shall be permitted by applicable corporate law.

 

C-7



--------------------------------------------------------------------------------

6.4 Rights as a Stockholder. Upon complying with the provisions of Section 6.2
hereof, a Participant shall have the rights of a stockholder with respect to the
Restricted Stock purchased pursuant to a Stock Purchase Agreement, including
voting and dividend rights, subject to the terms, restrictions and conditions as
are set forth in such Stock Purchase Agreement. Unless the Administrator shall
determine otherwise, certificates evidencing shares of Restricted Stock shall
remain in the possession of the Company until such shares have vested in
accordance with the terms of the Stock Purchase Agreement.

 

6.5 Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement. In the event of
termination of a Participant’s employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Stock Purchase Agreement may provide, in the discretion of the
Administrator, that the Company shall have the right, exercisable at the
discretion of the Administrator, to repurchase (i) at the original Purchase
Price, any shares of Restricted Stock which have not vested as of the date of
termination, and (ii) at Fair Market Value, any shares of Restricted Stock which
have vested as of such date, on such terms as may be provided in the Stock
Purchase Agreement.

 

6.6 Vesting of Restricted Stock. Subject to Section 6.5 above, the Stock
Purchase Agreement shall specify the date or dates, the performance goals or
objectives which must be achieved, and any other conditions on which the
Restricted Stock may vest.

 

6.7 Dividends. If payment for shares of Restricted Stock is made by promissory
note, any cash dividends paid with respect to the Restricted Stock may be
applied, in the discretion of the Administrator, to repayment of such note.

 

ARTICLE 7.

 

ADMINISTRATION OF THE PLAN

 

7.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Board may limit the composition of the Committee to those persons necessary
to comply with the requirements of Section 162(m) of the Code and Section 16 of
the Exchange Act. As used herein, the term “Administrator” means the Board or,
with respect to any matter as to which responsibility has been delegated to the
Committee, the term Administrator shall mean the Committee.

 

7.2 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options or Nonqualified
Options or rights to purchase Restricted Stock shall be granted, the number of
shares to be represented by each Option and the number of shares of Restricted
Stock to be offered, and the consideration to be received by the Company upon
the exercise of such Options or sale of such Restricted Stock; (b) to interpret
the Plan; (c) to create, amend or rescind rules and regulations relating to the
Plan; (d) to determine the terms, conditions and restrictions contained in, and
the form of, Option Agreements and Stock Purchase Agreements; (e) to determine
the identity or

 

C-8



--------------------------------------------------------------------------------

capacity of any persons who may be entitled to exercise a Participant’s rights
under any Option or Stock Purchase Agreement under the Plan; (f) to correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Option Agreement or Stock Purchase Agreement; (g) to accelerate the vesting
of any Option or release or waive any repurchase rights of the Company with
respect to Restricted Stock; (h) to extend the exercise date of any Option or
acceptance date of any Restricted Stock; (i) to provide for rights of first
refusal and/or repurchase rights; (j) to amend outstanding Option Agreements and
Stock Purchase Agreements to provide for, among other things, any change or
modification which the Administrator could have included in the original
Agreement or in furtherance of the powers provided for herein; and (k) to make
all other determinations necessary or advisable for the administration of the
Plan, but only to the extent not contrary to the express provisions of the Plan.
Any action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

 

7.3 Limitation on Liability. No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

 

ARTICLE 8.

 

CHANGE IN CONTROL

 

8.1 Change in Control. In order to preserve a Participant’s rights in the event
of a Change in Control of the Company:

 

(a) The Administrator shall have the discretion to provide in each Option
Agreement or Stock Purchase Agreement the terms and conditions that relate to
(i) vesting of such Option or Restricted Stock in the event of a Change in
Control, and (ii) assumption of such Options or Stock Purchase Agreements or
issuance of comparable securities or New Incentives in the event of a Change in
Control. The aforementioned terms and conditions may vary in each Option
Agreement and Stock Purchase Agreement.

 

(b) If the terms of an outstanding Option Agreement provide for accelerated
vesting in the event of a Change in Control, or to the extent that an Option is
vested and not yet exercised, the Administrator in its discretion may provide,
in connection with the Change in Control transaction, for the purchase or
exchange of each Option for an amount of cash or other property having a value
equal to the difference (or “spread”) between: (x) the value of the cash or
other property that the Participant would have received pursuant to the Change
in Control transaction in exchange for the shares issuable upon exercise of the
Option had the Option been exercised immediately prior to the Change in Control,
and (y) the Exercise Price of the Option.

 

(c) Outstanding Options shall terminate and cease to be exercisable upon
consummation of a Change in Control except to the extent that the Options are
assumed by the successor entity (or parent thereof) pursuant to the terms of the
Change in Control transaction.

 

C-9



--------------------------------------------------------------------------------

(d) The Administrator shall cause written notice of a proposed Change in Control
transaction to be given to Participants not less than fifteen (15) days prior to
the anticipated effective date of the proposed transaction.

 

ARTICLE 9.

 

AMENDMENT AND TERMINATION OF THE PLAN

 

9.1 Amendments. The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Stock Purchase Agreement without such
Participant’s consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions. Notwithstanding the foregoing, the Board may not at any time
amend, or waive the terms of, Section 11.5 hereof without the prior affirmative
vote of a majority of the shares of stock of Citrix Systems, Inc. (“Citrix”)
present at a stockholders’ meeting in person or by proxy and entitled to vote
thereon.

 

9.2 Plan Termination. Unless the Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Options or Restricted Stock may be granted under the Plan thereafter, but
Option Agreements and Stock Purchase Agreements then outstanding shall continue
in effect in accordance with their respective terms.

 

ARTICLE 10.

 

TAX WITHHOLDING

 

10.1 Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options exercised or Restricted Stock issued under the Plan. To the
extent permissible under applicable tax, securities and other laws, the
Administrator may, in its sole discretion and upon such terms and conditions as
it may deem appropriate, permit a Participant to satisfy his or her obligation
to pay any such tax, in whole or in part, up to an amount determined on the
basis of the highest marginal tax rate applicable to such Participant, by (a)
directing the Company to apply shares of Common Stock to which the Participant
is entitled as a result of the exercise of an Option or as a result of the
purchase of or lapse of restrictions on Restricted Stock or (b) delivering to
the Company shares of Common Stock owned by the Participant. The shares of
Common Stock so applied or delivered in satisfaction of the Participant’s tax
withholding obligation shall be valued at their Fair Market Value as of the date
of measurement of the amount of income subject to withholding.

 

C-10



--------------------------------------------------------------------------------

ARTICLE 11.

 

MISCELLANEOUS

 

11.1 Benefits Not Alienable. Other than as provided above, benefits under the
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.

 

11.2 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to limit the
right of the Company or any Affiliated Company to discharge any Participant at
any time.

 

11.3 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Option Agreements and Stock Purchase Agreements, except
as otherwise provided herein, will be used for general corporate purposes.

 

11.4 Stockholder Approval. The Company shall obtain stockholder approval of the
Plan within twelve (12) months before or after the adoption of the Plan by the
Board of Directors.

 

11.5 No Further Grants. Upon consummation of the merger (the “Merger”) of the
Company with a wholly-owned subsidiary of Citrix, with the Company surviving as
a wholly-owned subsidiary of Citrix, no further or additional grants of Options
or Restricted Stock shall be granted under the Plan.

 

11.6 No Repricing of Options or Restricted Stock. Upon consummation of the
Merger, no Options or Restricted Stock granted under the Plan shall be repriced,
or terminated and subsequently regranted, at a lower exercise price per share
than that applicable to the original grant (as adjusted pursuant to the
Agreement and Plan of Merger by and among the Company, a wholly-owned subsidiary
of Citrix and Citrix) without the prior affirmative vote of a majority of the
shares of stock of Citrix present at a stockholders’ meeting in person or by
proxy and entitled to vote thereon.”

 

C-11